                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNETTE M. RICO SCHNEIDER                                )
                                                         )
              Plaintiff,                                 )
                                                         )
     -vs-                                                )        Civil Action No. 17-1299
                                                         )
                                                         )
NANCY A. BERRYHILL,1                                     )
COMMISSIONER OF SOCIAL SECURITY,                         )
                                                         )
        Defendant.                                       )

AMBROSE, Senior District Judge
                                               OPINION

        Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 6 and

11). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 7 and 14). After

careful consideration of the submissions of the parties, and based on my Opinion set forth

below, I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 6) and denying

Defendant’s Motion for Summary Judgment. (ECF No. 11).

I.      BACKGROUND

        Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Plaintiff filed her application alleging she has been disabled since September 15, 2009.2

(ECF No. 4-9, p. 2). Administrative Law Judge (“ALJ”), Michael S. Kaczmarek, held a hearing

on November 19, 2015. (ECF No. 4-4). On May 16, 2016, ALJ Kaczmarek found that Plaintiff

was not disabled under the Act. (ECF No. 4-2, pp. 19-29).


1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.

2 A prior hearing was held by ALJ Appetta on November 25, 2013. (ECF No. 4-3). On January 24, 2014,
ALJ Appetta ruled that Plaintiff was not disabled on or before the date last insured. Plaintiff filed a
request for review. The Appeals Council granted her request, vacated the decision and remanded to the
ALJ “for further consideration of imaging studies showing degenerative changes in the cervical spine; for
analysis of claimant’s mental impairment; for consideration of medical opinion; and for a new hearing with
vocational expert testimony (if warranted).” (ECF No. 4-2, p. 19).
       After exhausting all administrative remedies, Plaintiff filed the instant action with this

court. The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 6 and 11). The

issues are now ripe for review.

II.    LEGAL ANALYSIS

       A.       Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55

F.3d 900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971).

Additionally, the Commissioner’s findings of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A

district court cannot conduct a de novo review of the Commissioner’s decision or re-weigh the

evidence of record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's

findings of fact are supported by substantial evidence, a court is bound by those findings, even if

the court would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360

(3d Cir. 1999). To determine whether a finding is supported by substantial evidence, however,

the district court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986). The Commissioner has provided the ALJ with a five-step

sequential analysis to use when evaluating the disabled status of each claimant. 20 C.F.R.

§404.1520(a).    The ALJ must determine: (1) whether the claimant is currently engaged in

substantial gainful activity; (2) if not, whether the claimant has a severe impairment; (3) if the

                                                2
claimant has a severe impairment, whether it meets or equals the criteria listed in 20 C.F.R., pt.

404, subpt. P., appx. 1; (4) if the impairment does not satisfy one of the impairment listings,

whether the claimant’s impairments prevent him from performing his past relevant work; and (5)

if the claimant is incapable of performing his past relevant work, whether he can perform any

other work which exists in the national economy, in light of his age, education, work experience

and residual functional capacity. 20 C.F.R. §404.1520. The claimant carries the initial burden

of demonstrating by medical evidence that he is unable to return to his previous employment

(steps 1-4). Dobrowolsky, 606 F.2d at 406. Once the claimant meets this burden, the burden of

proof shifts to the Commissioner to show that the claimant can engage in alternative substantial

gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the

decision with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745

F.2d 210, 221 (3d Cir. 1984).

        B.         SSR 16-3p

        Plaintiff argues that the ALJ erred in failing to consider SSR 16-3p. (ECF No. 7, pp. 10-

12). SSR 16-3p went into effect on March 28, 2016. SSR 16-3p supersedes SSR 96-7p, the

previous rule governing the evaluation of subjective symptoms. See, SSR 16-3p, 2016 WL

1119029 (March 16, 2016).          SSR 16-3p removes the term “credibility,” clarifying that the

subjective symptom evaluation is not an examination of an individual’s character but rather an

ALJ is to “consider all of the evidence in an individual’s record…to determine how symptoms

limit ability to perform work-related activities.” Id. at *2. In so doing, an ALJ is to use a two-step

process. Id. at *2-33. Thus, after an ALJ finds “that the individual has a medically determinable

impairment(s) that could reasonably be expected to produce those symptoms”, the ALJ shall

then consider all of the evidence in the record when he/she evaluates the intensity and

persistence of symptoms to determine how “symptoms limit [the] ability to perform work-related

activities.” Id.    In this regard, and to the extent relevant and available, the ALJ should consider

                                                   3
objective medical evidence; individual statements; other medical sources; non-medical sources;

the factors set forth in 20 C.F.R. §404.1529(c)(3) and §416.929(c)(3) including daily activities;

the location, duration, frequency and intensity of pain or other symptoms; factors that precipitate

and aggravate the symptoms; the type, dosage, effectiveness and side effects of any

medication an individual takes or has taken to alleviate pain or other symptoms; treatment other

than medication an individual receives or has received for relief of pain or other symptoms; any

measures other than treatment used to relieve pain or other symptoms; and any other factors

concerning an individual’s functional limitations and restrictions due to pain or other symptoms.

Id. at *4-7.

         The ALJ in this case cited to 20 C.F.R. §404.1529 and SSR 96-4p3 and, while he did not

cite to SSR 16-3p,4 a plain reading of the opinion demonstrates that the ALJ followed the

mandates of the same. (ECF No. 4-2, pp. 24-27). After the ALJ set forth the two-part test, he

applied it to the individual facts of this case using the factors set forth above. Id. at pp. 25-28.

In so doing, the ALJ found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record for the reasons explained in this decision.” (ECF No. 4-2, pp. 24-

25). Contrary to Plaintiff’s assertion, the ALJ considered, at length and in detail, Plaintiff’s pain

and vertigo and made an assessment based on the entire record. Id. at pp. 24-27. As noted by

the ALJ, “symptoms alone cannot form the basis for an award of disability….” (ECF No. 4-2, p.

26). 20 CFR §404.1529.          I must defer to the ALJ’s determinations, unless they are not

supported by substantial evidence. Smith v. Califano, 637 F.2d 968, 972 (3d Cir. 1981); Baerga

v. Richardson, 500 F.2d 309, 312 (3d Cir. 1974), cert. denied, 420 U.S. 931 (1975). I find the




3SSR   16-3p generally tracks 20 C.F.R §404.1529(c) and §416.929(c), including the two-step process.
4Inote that the ALJ did not cite to either SSR 16-3p or the superseded rule, 96-7p. See, ECF No. 4-2, pp.
21-29.

                                                    4
ALJ’s determination in this regard is supported by substantial evidence. Thus, I find no merit to

this argument.

       C.        VA Rating Decisions

       Plaintiff also argues that the ALJ “erred in his consideration of Claimant’s eligibility for

service connected compensation from the Department of Veterans Affairs.” (ECF No. 7, pp. 13-

15). A decision rendered by the VA is relevant and should not be ignored. Indeed, the Third

Circuit Court of Appeals has instructed that “a determination by another governmental agency is

entitled to substantial weight.” Kane v. Heckler, 776 F.2d 1130, 1135 (3d Cir. 1985). Of course,

a decision by another governmental agency that an individual is disabled is not binding upon the

ALJ. See, 20 C.F.R. §§404.1504, 416.904; see also, Pratts v. Comm’r of Soc. Sec., Civ. No.

13-2372, 2015 WL 5139148 at *14 (D.N.J. Sept. 1, 2015); Alston v. Astrue, Civ. No. 10-839,

2011 WL 4737605 at *5 (W.D. Pa. Oct. 5, 2011). In other words, “’[a] VA rating of total and

permanent disability is not legally binding on the Commissioner because the criteria applied by

the two agencies are different but it is evidence that is entitled to a certain amount of weight and

must be considered by the ALJ.’” Malcom v. Barnhart, 448 F.Supp.2d 595 (D. Del. 2006),

quoting, Chambliss v. Massanari, 269 F.3d 520, 522 (5th Cir. 2001); 20 C.F.R.

§404.1512(b)(1)(v). Thus, an ALJ may give less weight to a VA disability rating so long as the

ALJ sets forth specific and valid reasons for doing so and that those reasons are supported by

substantial evidence of record. Chambliss, 269 F.3d at 522 (ALJ must “adequately explain the

valid reasons for not” giving great weight to a VA rating). Therefore, it is reversible error “where

‘the ALJ rejected the V.A. determination solely on the differences between the standard for

disability between the V.A. and the SSA, with no analysis of the facts.’”            Pratts, 2015 WL

5139148 at *15 (internal citations omitted).

       In this case, the ALJ clearly considered the VA Rating. (ECF No. 4-2, p. 27). In fact, he

references it in two different portions of his opinion. (ECF No. 4-2, pp. 25, 27).      In connection

with the ALJ’s discussion of Plaintiff’s military career, the ALJ stated, in pertinent part:

                                                   5
        The claimant had a long military career and she did not leave the Air Force for
        medical reasons, having simply retired after serving long enough to qualify for a
        pension. She did no sustained full-time work thereafter, but the evidence does
        not tie this fact to any actual or alleged impairments. Rather, she alleges
        disability onset in 2009, some five years after her retirement from the service.
        The lack of substantial gainful activity after she left the service seems to show
        that she did not intend to resume full-time work after she retired. She also now
        qualifies for partial service-connected VA disability compensation. It is thus likely
        that on and prior to the date last insured, she simply had little motivation to return
        to work at a job within her functional limitations, especially an entry-level job that
        might not produce earnings comparable to her past pay.

(ECF No. 4-2, p. 25). Plaintiff argues that this is a mischaracterization of the type of benefits

she was receiving and, further, that the VA benefits should not have been held against her.

(ECF No. 7, p. 15). With regard to the mischaracterization, Plaintiff asserts that the VA Rating

was for total disability not partial disability. Id. at 13, 15. In response, Defendant states that

she was not found to be rated 100% or “totally disabled.” (ECF No. 14, p. 24). After a review of

the record, I find that ALJ description of “partial service-connected VA disability compensation”

is not a mischaracterization of the evidence. To be clear, the VA rated her impairments to range

from 0 to 30% disabling, with only one impairment being service-connected. (ECF No. 4-11, pp.

22-27). Pursuant to 38 C.F.R. §4.16, these ratings do not qualify for a finding of unemployability

due to total disability.5 Consequently, I find no error in this regard on the part of the ALJ.

        Plaintiff next objects to the ALJ use of the VA award against her suggesting that the fact

that she “is receiving these benefits is not a disincentive to work – it is proof that she cannot

work.” (ECF No. 7, p. 15). While Plaintiff views it in that light, the ALJ is not required to do the

same. Said evidence must be viewed in combination with the entire record. That is what the

ALJ did in this case. (ECF No. 4-2, pp. 24-27). Thus, I find no error in this regard either.

        Finally, Plaintiff argues that the ALJ did not give proper weight to VA Rating. (ECF No.

7, pp. 14-15).      This argument is more persuasive.               The VA Rating sets forth functional

limitations indicating how an impairment limits the ability to work. (ECF No. 4-11, pp. 22-27).

5 For a determination of unemployability due to total disability, if there are two at least or more disabilities,
“there shall be at least one disability ratable at 40 percent or more….” 38 C.F.R. §4.16(a). None of
Plaintiff’s impairments is rated at 40 percent or more. (ECF No. 4-11, pp. 22-27).

                                                        6
Additionally, the VA decision contains a determination of the percentage for which a particular

condition is disabling, the evidence considered and the basis for the same. Id.                       An ALJ is

required to consider the same in connection with the totality of the evidence of record. While

there is no formulaic or magic language an ALJ must follow when considering a VA Rating, an

ALJ must weigh the VA Rating and sufficiently discuss the reason(s) for the weight given such

that this court can conduct a meaningful review.

        In discussing the VA’s Rating, the ALJ here merely stated as follows:

        The Administrative Law Judge recognizes the VA’s award of a service-connected
        disability, and its opinion that vocational rehabilitation services would have a low
        likelihood of success (Exhibits B-8E, B-10E). Another agency’s determination of
        disability does not bind the Social Security Administration (20 CFR 404.1504).

(ECF No. 5-2, p. 27).        Given this statement, the ALJ obviously considered the VA award. Id.

Yet, the ALJ failed to weigh or analyze the VA decision in meaningful manner. Id. Rather, he

merely referenced the decision and noted that the VA’s determination does not bind him. Id. at

p. 27. He failed to give any other reason or explanation for apparently giving VA decision little

weight. His lack of discussion prohibits me from conducting a meaningful review. As a result, I

find the ALJ's failure to weigh or analyze the VA decision in any meaningful manner was error.

Pratts, 2015 WL 5139148 at *15. Consequently, remand on this basis is warranted.6

        An appropriate order shall follow.




6 On page 10 of Plaintiff’s Brief, she lists as a third issue – that the ALJ erred in finding that jobs exist in
significant numbers in the national economy that she could perform. (ECF No. 7, p. 10). Plaintiff fails to
address, discuss or even mention this issue anywhere else in her Brief. See, ECF No. 7. As a result, I
find this argument is undeveloped and insufficient to put the issue before me. Therefore, I decline to
consider the same.

                                                        7
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANNETTE M. RICO SCHNEIDER                               )
                                                        )
              Plaintiff,                                )
                                                        )
    -vs-                                                )       Civil Action No. 17-1299
                                                        )
                                                        )
NANCY A. BERRYHILL,7                                    )
COMMISSIONER OF SOCIAL SECURITY,                        )
                                                        )
       Defendant.                                       )


AMBROSE, Senior District Judge


                                        ORDER OF COURT

       THEREFORE, this 20th day of February, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 6) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 11) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.


                                                        BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                        Donetta W. Ambrose
                                                        United States Senior District Judge




7Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  8
